Name: Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  cooperation policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31999R1621Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes Official Journal L 192 , 24/07/1999 P. 0021 - 0032COMMISSION REGULATION (EC) No 1621/1999of 22 July 1999laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2) and in particular Article 7(5) thereof,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(3), as amended by Regulation (EC) No 1257/1999(4), and in particular Article 48 thereof,(1) Whereas Article 7 of Regulation (EC) No 2201/96 introduced an aid scheme for specialised areas for growing certain varieties of grapes for drying and specified that the aid was to be paid when the grapes had been harvested and dried for processing; whereas, therefore, detailed rules for the application of the said scheme should be laid down;(2) Whereas under Article 7(3) of Regulation (EEC) No 2201/96 the maximum guaranteed area under grapes cultivated and harvested in the Community for drying for processing which, if exceeded, will entail a reduction in the aid for the following marketing year should be determined; whereas the said maximum area takes account of the average area cultivated in the Community in the 1987/88, 1988/89 and 1989/90 marketing years;(3) Whereas the purpose of the scheme is to support and structure the dried grapes industry and ensure the necessary degree of specialisation to that end; whereas, therefore, only those areas producing fresh grapes for the production of dried grapes are eligible for the aid and whereas the aid is paid when the entire production of fresh grapes obtained from the areas for which aid is applied for has been dried for the production of dried grapes;(4) Whereas the diversion of any of the fresh grapes, before drying, to other destinations must be excluded; whereas the destination of the product can be assured by means of a contract between the producer and the processor concluded before the fresh grapes are harvested for whatever destination and relating to the areas for which the aid will be applied for; whereas the administration and control of this system can be effective if a computerised data base is established and the producer organisations are involved in the conclusion and management of contracts for their members;(5) Whereas, moreover, in order to attain the requisite degree of specialisation and prevent abuses, the aid must be granted to areas which have been adequately tended; whereas fixing a minimum yield to be observed and taking into account the characteristics of each variety while, nonetheless, making allowance for exceptions linked to exceptional conditions that may influence yields regardless of the care taken by the producer should ensure that this requirement is met;(6) Whereas, in order to adapt the quality of supply to demand, payment of the aid should be made conditional on obtaining a product meeting minimum quality characteristics; whereas, as regards the processed product, for the sake of simplification, the minimum characteristics and tolerances allowed should be those contained in the UN/ECE standard recommended by the Working Party on standardisation of perishable produce and quality development of the United Nations Economic Commission for Europe; whereas, to ensure that a quality product is obtained, to be registered in the database, producers and processors should be required to have an adequate infrastructure enabling them to obtain, respectively, a raw material and a finished product of the desired quality; whereas, to preserve the quality of the raw material and check its destination, the producer should be required to deliver the unprocessed dried grapes to the processor within a certain time limit;(7) Whereas it should be laid down that Member States' checks are to cover a percentage of the applications for registration in the database, of the information contained in contracts and of aid applications and that irregularities are to be penalised; whereas, for the system of checks to be effective it must apply, on the one hand, to the areas cultivated and, on the other, to the quantities harvested and delivered under contracts;(8) Whereas, as regards establishing the computerised database, a time limit of three years should be allowed; whereas to enable producers and processors to adapt to the new requirements, certain transitional measures should be put in place;(9) Whereas the provisions of this Regulation replace, with adjustments deemed appropriate in the light of experience gained, those of Commission Regulations (EEC) No 2911/90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying(5), as last amended by Regulation (EC) No 2614/95(6), and (EEC) No 2347/84 of 31 July 1984 on dried grapes eligible for production aid(7), as last amended by Regulation (EC) No 2550/98(8); whereas, therefore, the said Regulations should be repealed;(10) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetable Products,HAS ADOPTED THIS REGULATION:Article 11. For the purposes of this Regulation(a) "specialised plots" means areas planted with vines of the sultana, black Corinth (korinthiaki) and muscatel varieties, the total output of fresh grapes harvested being dried for processing into products falling within CN code ex 0806 20;(b) "producer organisations" means producer organisations as referred to in Articles 11 and 13 of Regulation (EC) No 2200/96 or groups that have been granted preliminary recognition under Article 14 of that Regulation; such organisations take the place of their members for all operations relating to the administration of the system of aid for the cultivation of dried grapes;(c) "individual producers" means producers who are not members of a producer organisation for the purpose of cultivating grapes for the production of dried grapes;(d) "processor" means any processing undertaking which manufactures products falling within the CN code given in (a) above, with appropriate facilities for storing and processing the dried grapes on the holding (unprocessed dried grapes);(e) "contracts" means processing contracts which are binding on individual producers or producer organisations and processors.Article 21. The maximum guaranteed Community area referred to in Article 7(2) of Regulation (EC) No 2201/96 shall be 53000 hectares.2. The marketing year for dried grapes referred to in Article 1(3) of Regulation (EC) No 2201/96 shall run from 1 September to 31 August.3. For the purposes of administering the aid scheme, a computerised alphanumeric database known as a "database", containing the information referred to in Articles 4 and 8(4) shall be introduced. The system of alphanumeric identification of plots shall be that used for the integrated system referred to in Article 4 of Council Regulation (EEC) No 3508/92(9) supplemented, where appropriate, to cover the wine-growing areas covered by this aid scheme.4. The reference charts referred to in Article 4(4) of Council Regulation (EC) No 2392/86(10) shall include areas under vines covered by this aid scheme.Article 31. Aid shall be granted for the cultivation of grapes on specialised plots:(a) which have been entered in the database;(b) which have been entirely cultivated and harvested and the dried production of which (unprocessed dried grapes) has been delivered to a processor under contract;(c) which produce a minimum yield equivalent to at least the following quantities:- 3000 kilograms of unprocessed dried grapes in the case of sultanas,- 2100 kilograms of unprocessed dried grapes in the case of currants,- 520 kilograms of unprocessed dried grapes in the case of the muscatel variety;(d) the production of fresh grapes and unprocessed dried grapes from which has been sorted in accordance with the national provisions referred to in paragraph 4;(e) which produce unprocessed dried grapes meeting the minimum requirements set out in Annex I.2. Notwithstanding the minimum yield requirement:- where vines of the sultana and muscatel varieties have been infected with phylloxera, the minimum yield required shall be equivalent to 1900 kilograms of unprocessed dried grapes during the five marketing years following the entry into effect of this Regulation;- where vines of the muscatel variety have been infected with phylloxera, the minimum yield required shall be equivalent to 300 kilograms of unprocessed dried grapes during the five marketing years following the entry into effect of this Regulation,- in the case of vineyards replanted less than five years ago, Member States may establish a lower minimum yield and shall notify the Commission thereof,- in the case of plots damaged by natural disasters, the Member States shall reduce the quantities referred to in paragraph 2(c) by the percentage of loss certified by the insurance agencies; for damage not insured, the Member States shall determine the percentage reduction in minimum yield for the affected regions and shall notify the Commission thereof,- where grapes are grown organically in accordance with Community rules, the Member States may set a lower minimum yield and shall notify the Commission thereof.3. To ascertain whether the minimum yield has been complied with, it shall be compared_with the average yield of each holding. The average yield shall be calculated for each variety, taking into account the derogations contained in paragraph 2, on the basis of the quantity of unprocessed dried grapes delivered by the holding in question to the processors) or producer organisation. Quantities eliminated during sorting shall not be taken into consideration.4. The Member States shall adopt national provisions on the sorting of fresh grapes before drying, fixing a maximum percentage to be eliminated which shall not exceed 10 % of the harvest, except in the case of natural disasters. For dried grapes, the Member States may lay down a minimum percentage to be eliminated and establish arrangements for checks on the destination of eliminated dried grapes.Article 41. The Member States shall enter in the database, upon application, the names of individual producers, producer organisations and processors who satisfy the technical requirements for participating in the aid scheme. These requirements shall include in particular the conditions under which drying, storage and processing are carried out, with a view to ensuring that the finished product is of satisfactory physical and hygienic quality in accordance with Council Directive 93/43/EEC(11).Member States shall assign a unique number to each participant in the scheme, where appropriate in accordance with the same principles as for the integrated system.2. Applications for registration as referred to in paragraph 1 shall be submitted not later than one month before the beginning of the marketing year and in all cases before the signature of contracts under Article 5.Applicants shall include the following information in their applications:(a) in the case of individual producers and producer organisations:- the total area of vineyard, expressed in hectares to two decimal places, planted with the varieties referred to in Article 7(1) of Regulation (EC) No 2201/96, broken down by plot, specifying the date of replanting, and by variety, and, in the case of the sultana and muscatel varieties, by category, with, for each plot, particulars enabling it to be identified and/or delimited,- the specialised area, broken down by plot and by variety, using the same references as the first indent,- the estimated crop of unprocessed dried grapes,- the facilities available for ensuring that the grapes are dried on the holding under satisfactory technical and hygiene conditions,- in the case of producer organisations undertaking storage in accordance with the fifth indent of Article 5(1), material evidence of the existence of the facilities necessary for ensuring that the unprocessed dried grapes are stored in stackable plastic boxes under appropriate technical and hygiene conditions;(b) in the case of processors:- the average quantity of raw material purchased and of finished product obtained over the last three years or since commencing business, with supporting invoices; particulars, in the form of material evidence, of the facilities necessary for ensuring that the products are stored in stackable plastic boxes and processed under satisfactory technical and hygiene conditions,- an undertaking to undergo the checks required for the implementation of the aid scheme,- an undertaking to process the products purchased into finished products having the minimum characteristics set out in Annex II,- an undertaking to keep detailed daily stock accounts of movements of:(i) raw materials purchased under contract and with particulars of the sellers;(ii) finished products sold with particulars of the buyers;(iii) quantities of unprocessed dried products in stock;(iv) quantities eliminated during sorting under national provisions and proof of their destination.3. Member States may:- introduce additional requirements in order to make the checks easier,- restrict application of paragraph 2 to new producers and to those who have changes to declare to their most recent notification under the second subparagraph of paragraph 2.Article 51. Contracts shall be concluded between individual producers or producer organisations and processors entered in the database.Contracts shall be concluded in respect of the whole marketing year, not later than 1 August before the marketing year in question and contain:- the database numbers of the contracting parties,- particulars of the areas to which they relate, broken down by plot and by variety, using the same references as those used for entry in the database; the area and its breakdown by plot may not differ from or exceed the areas and plots notified under the first indent of Article 4(2)(a); they may be smaller,- an estimate of the quantity of dried product (unprocessed dried grapes) that will be obtained, indicating the foreseeable average yield of the plots under the same variety or, in the case of the sultana and muscatel varieties, the same category,- the price to be paid, broken down where applicable by variety and/or quality; an undertaking to pay the price by bank or postal transfer,- a requirement that the individual producer or producer organisation is to deliver to the processor, in stackable plastic boxes, immediately following drying, the total harvested quantity of dried crop obtained on the areas covered by the contract, less the quantities eliminated during sorting; however, contracts drawn up with producer organisations may stipulate that the dried product is to be stored by the producer organisation in stackable plastic boxes and that deliveries to the processor shall be spread over the marketing year. The producer organisation shall undertake to ensure satisfactory storage conditions for preserving the quality of the dried product,- an obligation on the processor to take over and store, in stackable plastic boxes under appropriate conditions, all deliveries of unprocessed dried grapes which meet the minimum quality requirements set out in Annex I;- the compensation provided for if either contracting party fails to fulfil its contractual obligations, particularly as regards payment of the price and the obligation to deliver and take delivery of the entire quantity obtained from the plots covered by the contract.2. Contracts may contain a clause providing for the price referred to in the fourth indent of paragraph 1 to be revised once or several times before delivery of the product, but no later than 30 November. This revision should be based on objective elements such as the world price trend and the quantity and quality of the product obtained; in the event of disagreement, the original contract price shall remain valid.3. Processors shall forward a copy of each contract to the competent national authority within 10 working days following its conclusion and shall retain proof of having done so.4. Where an organisation also acts as processor, contracts covering the production of its members shall be regarded as having been concluded after the information contained in them has been forwarded to the competent authority, within the period referred to in the second subparagraph of paragraph 1.5. The Member States shall assign an identification number to each contract.They shall adopt additional provisions concerning contracts, in particular as regards penalties in the event of failure to comply with the contract price and failure to forward contracts in accordance with paragraphs 3 and 4.Article 61. The total quantity of dried grapes on a holding must be delivered to the processor or, where applicable, the producer organisation responsible under the contract for providing storage, not later than 30 November of the year of production.2. Unprocessed dried grapes delivered to processors under contract shall satisfy the minimum requirements shown in Annex I.Compliance with these requirements shall be checked on the basis of representative samples taken by the processor from the entire batch, in agreement with the producer or producer organisation. The samples shall be examined by both parties and the results of the verification shall be recorded. For the purposes of this paragraph, "batch" means all the boxes presented at the same time by a producer or producer organisation for taking over by the processor. The content of each batch must be uniform and must contain only unprocessed dried grapes of the same origin and the same variety.3. The processor shall determine the place and rate of deliveries in agreement with the producer.4. Upon acceptance of a batch, a certificate of delivery shall be drawn up detailing:- the date and time of commencement of unloading,- the identification number of the contract covering the batch,- the gross and net weight of the batch,- compliance of the batch with the minimum requirements set.The certificate of delivery shall be drawn up in triplicate and signed by the processor and the individual producer or producer organisation. Each certificate shall bear an identification number.The processor and individual producer or producer organisation shall each keep a copy of the certificate of delivery. The processor shall send a copy to the Member State within two working days for monitoring purposes.Article 71. Aid applications shall be submitted by individual producers or producer organisations after delivery of the unprocessed dried grapes to the processor and not later than 31 December of the year of production of the grapes.2. Aid applications shall contain at least the following information:- the database number(s) and the specialised areas) to which the application relates, using the same references as those referred to in the first indent of Article 4(2)(a),- the identification number(s) of the corresponding contract(s) or a copy or copies thereof,- the identification number(s) of the certificate(s) of delivery or a copy or copies thereof,- the quantity of unprocessed dried grapes produced and the yield per hectare,- a declaration that the entire quantity of grapes grown on the areas for which aid is requested has been dried and delivered to the processor(s), less quantities eliminated during sorting.3. The aid shall be paid on completion of the checks referred to in Article 8 and by 31 May of the year following the year of harvest of dried grapes at the latest.However, producer organisations shall receive an advance equal to 70 % of the aid after a documentary check on the information referred to in paragraph 2, by 31 January of the year following the year of harvest of dried grapes at the latest.Producer organisations shall transfer in full the advance and the balance of the aid to their members within 15 days of receiving payment. Member States shall verify compliance with that time limit and shall impose penalties in cases of abuse.Article 81. Without prejudice to Title VI of Regulation (EC) No 2200/96, the Member States shall carry out administrative and on-the-spot checks to ensure that this Regulation is complied with.In particular, they shall carry out:1.1. administrative checks on 100 % of communications, contracts and aid applications. Such checks shall relate to both the identification of the applicant and the characteristics of the plots. They shall consist of computerised cross-checks between wine-sector declarations and those of other sectors qualifying for area aid and declarations from previous years by the same applicant;1.2. annual on-the spot checks on:(a) the information contained in the database, covering at least:(i) a sample equivalent to 5 % of the communications and at least 5 % of the areas notified in accordance with the first indent of Article 4(2)(a); samples shall be selected on the basis of their representativeness and a risk analysis which takes into account:- the results of cross-checking the information provided by producers or producer organisations against the data in the vineyard register and the information collected during implementation of programmes to combat phylloxera,- the areas that have been notified and their geographical distribution,- where the second indent of Article 4(3) applies, new producers and those who notify changes;(ii) a sample equivalent to 5 % of the quantities notified in accordance with the first indent of Article 4(2)(b); samples shall be selected taking into account the storage and processing capacity declared by each processor and shall cover at least one processing unit for each variety.Checks shall cover, among other things, the compliance of the finished product with the minimum characteristics laid down in Annex II;(b) compliance with the obligations arising under contracts; these checks shall be made on a sample equivalent to 5 % of the contracts and at least 5 % of the areas covered by contract;(c) the information contained in aid applications; these checks shall be made on a sample equivalent to 5 % of the aid applications and at least 5 % of the areas. The applications which are to be checked on the spot shall be determined by the competent authority taking into account.- the number of plots and the total surface area,- the results of cross-checking the information contained in the applications against that contained in the data base and the contracts,- any changes compared with the previous year,- findings made during checks carried out in previous years.During the checks on aid applications the following shall also be verified:- actual compliance with the minimum yield; for the purposes of this check, the national authorities shall verify deliveries to processors and the quantities entered in the processors' stock accounts,- actual drying of the entire quantity harvested on the plots covered by contracts; for the purposes of this check, the national authorities shall draw up an estimate of the average yield by production area and by variety or, in the case of the sultana and muscatel varieties, by category; this average yield shall be used for comparison,- compliance with the minimum quality requirements;(d) aid for replanting to combat phylloxera.2. The on-the-spot check shall cover all plots on the holding planted with varieties qualifying for aid and all the activities of processors associated with the varieties concerned, including those relating to imported quantities.3. Where a plot being checked belongs to several owners, the truthfulness of the information entered in the database and in the aid applications of the joint owners shall be checked.4. The results of checks and the penalties applied shall be entered in the database.Article 91. Where the information provided by individual producers or producer organisations under Article 4(2)(a) is found to be inaccurate, penalties shall be imposed as follows:(a) in the case of area discrepancies, paragraph 4 below shall apply by analogy;(b) in the case of significant discrepancies in the available infrastructure, the names of individual producers or producer organisations shall be removed from the database for the duration of the marketing year concerned; they shall be reinstated not earlier than the following marketing year on condition that they provide evidence of having put in place the appropriate facilities and/or equipment.2. Where the information provided by processors under Article 4(2)(b) is found to be inaccurate or commitments given under those provisions are found not to have been fulfilled, penalties shall be imposed as follows:(a) in the case of significant discrepancies in the available infrastructure, the financial penalty shall be equivalent to the amount of aid corresponding to the quantities processed during the marketing year concerned; in addition, the names of the processors shall be removed from the database for the marketing year in question; they shall be reinstated not earlier than the following marketing year on condition that they provide evidence of having put in place the appropriate facilities;(b) in the case of failure to fulfil commitments, in particular concerning the quality of the finished product, including the product eliminated by sorting and/or the keeping of detailed accounts, the penalty shall be equivalent to the amount of aid corresponding to the quantities processed during the marketing year concerned.3. Where it is found that the information contained in the contracts is inaccurate or that commitments have not been complied with, penalties shall be imposed as follows:(a) where an individual producer or producer organisation fails to comply, in particular, with the obligation to deliver laid down in the fourth indent of Article 5(1), the aid shall not be paid or, if it has been paid already, shall be recovered in accordance with Article 14 of Commission Regulation (EEC) No 3887/92(12);(b) where processors have not agreed to take over the unprocessed dried grapes delivered under contract, a financial penalty shall be imposed equivalent to the aid amount corresponding to the areas concerned.4. If irregularities are found during checks on aid applications, penalties shall be imposed as follows:(a) where the area actually determined is found to be greater than the area for which aid is requested, the aid amount shall be calculated on the basis of the area shown in the aid application.If, on the other hand, the area actually determined during a check is found to be smaller than that for which aid is requested, the aid amount shall be calculated on the basis of the area actually determined minus, except in cases of force majeure, twice the excess established where this is greater than 3 % or 0.2 hectares but not more than 20 % of the area determined. Producer organisations shall reimburse the undue payment plus interest calculated in accordance with paragraph 3(a).Where the excess found exceeds 20 % of the area determined, no per hectare aid shall be granted or, where aid has been paid already, it shall be recovered in accordance with Article 14 of Regulation (EEC) No 3887/92.However, in the case of a false declaration made deliberately or through serious negligence:- the producer or producer organisation shall be excluded from receiving aid for the marketing year in question, and- in the case of a deliberate false declaration, from receiving aid for the following marketing year.The above reductions, shall not be applied if, in determining the area, individual producers or producer organisations can show that they have correctly taken as a basis the information accepted by the competent authority.For the purposes of this paragraph, "area determined" means that for which all the prescribed conditions have been met;(b) if it is found that the minimum yield has not been complied with, the names of the individual producer or producer organisation and, where applicable, the processor involved shall be removed from the database for the duration of the marketing year in question and the following marketing year;(c) if it is found that the yield obtained, while greater than the minimum yield, is nevertheless smaller than the average yield estimated by the national authority for the geographical area concerned, the check shall be extended to cover quantities sold by the individual producer or producer organisation on the market in fresh grapes or for winemaking. If this check and the check on the state of the vineyard reveal that all the quantities harvested on the plots for which aid is requested have not been dried, the aid shall be reduced in proportion to the percentage of the quantities deflected. No aid shall be paid if the quantities deflected account for more than 30 % of those obtained. Where there is no proof of the quantities actually produced on the plots concerned, the deflected quantities shall be equal to the difference between the quantities given in the aid application and the quantities calculated by applying the average yield established by the authorities by geographical area and by variety.5. In all cases where the aid has been paid unduly, Member States shall recover the amounts concerned in accordance with Article 14 of Regulation (EEC) No 3887/92.Where an irregularity is discovered which relates to part of the area or production of a producer or a producer organisation or to part of the production taken over and/or processed by a processor, the penalties shall be proportionate to the irregularity committed. They shall be at least double the amount of the aid corresponding to the quantities involved in the irregularity.Article 10The following provisions of Regulation (EEC) No 3887/92 shall apply to the checks and penalties contained in this Regulation:- the last subparagraph of Article 6(3) in the case of significant irregularities found in a region or part of a region,- the first subparagraph of Article 6(7) for determining the area of parcels,- the first subparagraph of Article 8(1) in the case of late submission of the application for registration in the database and/or the aid application,- Article 11 for cases of force majeure and cases where the penalties applicable are not imposed,- Article 12 as regards the report on the inspection visit;- Article 13 as regards refusal of the farmer to receive an inspection visit,- Article 14 as regards the rules for reimbursement of undue payments,- Article 15.Article 11The Member States concerned shall notify to the Commission each year:(a) before 1 October, on the basis of the information contained in the database and contracts:- the total vineyard area planted with varieties eligible for aid, broken down by variety and, in the case of the sultana and muscatel varieties, by category,- the specialised area intended for the production of dried grapes,- the area covered by contracts for each variety and the total number of contracts, differentiating between contracts concluded with individual producers and those concluded with producer organisations,- the estimated crop of dried grapes for each variety,- the number of producer organisations by type of recognition and percentage of area covered by those organisations; their storage capacity,- the number of processors and their storage and processing capacity,(b) before 31 January:(i) on the basis of the information contained in aid applications:- the specialised area for each variety for which aid has been requested by the producer organisations and individual producers,- the quantities of unprocessed dried grapes produced and the average yield per hectare for each variety in the case of producer organisations and individual producers,- the number of hectares for which a yield reduction has been officially granted by the competent authorities of the Member States under the fourth indent of Article 3(2). These areas shall be broken down by percentage reduction of harvest and by type of damage for each production area;(ii) on the basis of the information contained in applications for aid for replanting:- the areas that have received replanting aid for each variety in the case of producer organisations and individual producers, showing the payments made for the first, second and third years of replanting separately;(c) before 1 September:- the areas finally accepted as eligible for cultivation aid and replanting aid for the current marketing year;- the results of the checks, indicating any problems encountered.Article 12Processors engaged in the production of dried grapes involving the artificial drying of the grapes in their processing plant may be authorised by the Member State to obtain their supplies of fresh grapes from producers or producer organisations receiving aid. To that end they must submit a detailed programme of their planned purchases of fresh grapes and undergo the special checks which the Member State must arrange in order to prevent abuses.The Member States shall inform the Commission of the existence of such requests and of the special control measures adopted.Article 131. The Member States must have set up the database referred to in Article 2(4) before the start of the 2002/03 marketing year. During the 1999/2000, 2000/01 and 2001/02 marketing years, the obligation to register in the database shall be replaced by an obligation to submit an application for registration in the database in accordance with Article 4(2) before 1 September 1999; the references relating to the area and identification of plots shall be the land-registry references or other indications recognised as equivalent by the body responsible for checks on the areas.2. The following transitional measures shall apply in the marketing years 1999/2000 to 2001/02:(a) the Member States may decide that in the 1999/2000 marketing year, forms of producer association existing before the entry into force of this Regulation take the place of their members for all operations relating to the administration of the system of aid for the cultivation of dried grapes if they submit an application for preliminary recognition in accordance with Article 14 of Regulation (EC) No 2200/96 before 15 September 1999;(b) applications for registration in the database as referred to in Article 4( l ) shall be admissible if the applicants, whether individual producers, producer organisations or processors, undertake to fulfil the conditions for their registration in the database, and in particular those concerning conditions of drying, storage and processing before the start of the 2001/02 marketing year;(c) The contracts referred to in Article 5 shall be signed between producers or producer organisations, including those referred to in (a) above, and processors who have lodged an application for registration in the database; for the 1999/2000 and 2000/01 marketing year contracts shall be concluded not later than 15 October 1999 and 1 September 2000 respectively;(d) the obligation to deliver and store unprocessed dried grapes in stackable plastic boxes shall apply fully from the 2002/03 marketing year.However, for individual producers, producer organisations and processors who have benefited from the measures provided for in Council Regulation (EC) No 399/94(13) this obligation shall apply to:- at least 25 % of the quantities delivered and stored in the course of the 1999/2000 marketing year,- at least 50 % of the quantities delivered and stored in the course of the 2000/01 marketing year,- 100 % of the quantities delivered and stocked for the following marketing years;(e) The time limit for delivery referred to in Article 6(l) for the 1999/2000 marketing year shall be 31 December 1999. Until the start of the 2001/02 marketing year processors may entrust the storage of the quantities they are unable to store themselves to individual producers or producer organisations;(f) The provisions of the second subparagraph of Article 9(4)(a) and of Article 9(4)(c) shall apply from the 2002/03 marketing year.Article 14The Member States shall notify the Commission within two months of the publication of this Regulation of the national measures taken to implement it.Article 15Regulations (EEC) No 2911/90 and (EEC) No 2347/84 are hereby repealed with effect from the 1999/2000 marketing year.Article 16This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply as from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 297, 21.11.1996, p. 1.(4) OJ L 160, 26.6.1999, p. 80.(5) OJ L 278, 10.10.1990, p. 35.(6) OJ L 268, 10.11.1995, p. 7.(7) OJ L 219, 16.8.1984, p. 1.(8) OJ L 228, 17.8.1988, p. 5.(9) OJ L 355, 5.12.1992, p. 1.(10) OJ L 208, 31.7.1986, p. 1.(11) OJ L 175, 19.7.1993, p. 1.(12) OJ L 391, 31.12.1992, p. 36.(13) OJ L 54, 25.2.1994, p. 3.ANNEX IMINIMUM REQUIREMENTSreferred to in Article 3(1)(e)1. Unprocessed sultanas must be obtained from grapes of the varieties (cultivars) Vitis vinifera L. Apyrena.Unprocessed currants must be obtained from grapes of the varieties (cultivars) Vitis vinifera L. Black Corinth.Unprocessed dried muscatel grapes must be obtained from grapes of the varieties (cultivars) Vitis vinifera L. muscatel.2. When fresh, the grapes must satisfy the requirements in force for fresh grapes, in particular as regards residues of plant health products; during drying they must not be in direct contact with the soil and must be adequately protected against pests. They must be cleared in advance, where appropriate by screening, mainly to remove stalk fragments.3. Unprocessed dried grapes must be:1. dry, with a moisture content of not more than 31 % in the case of grapes of the muscatel variety and 14 % for other varieities;2. sound, whole, properly formed and sufficiently well developed; of practically uniform colouring;3. of a pulp that is practically resilient and flexible, preventing hardening or crystallisation of the dried grapes;4. free from bruising caused by stalks or mishandling;5. practically free from mould, rotting, fermentation or any other defect or change harmful to the quality or presentation of the product, even in an inactive state;6. practically free from living or dead insects or mites, irrespective of their stage of development;7. free from gravel, visible grit, metal fragments and other mineral impurities or foreign matter;8. free from visible or invisible residues of treatment products that are toxic to humans;9. practically free from stalks and other vine fragments;10. free from foreign odours and tastes;11. free from sticky substances, irrespective of their cause;12. easily removable when taken from the container used to transport or store them;13. transported and stored in stackable plastic boxes that are washed before each use.14. uniform in size as follows:- unprocessed currants: size between 10 and 4 millimetres; and sultanas: size between 11 and 4 millimetres,- unprocessed dried grapes of the muscatel variety: size not exceeding 130 grapes per 100 grams.4. The following tolerances are allowed:1. Quality>TABLE>2. Size- unprocessed currants and sultanas:- not more than 6 % by weight of grapes of a diameter of more than 10 millimetres in the case of currants and 11 millimetres in the case of sultanas,- not more than 2 % by weight of grapes of a diameter of less than 4 millimetres. The latter tolerance will be raised to 4 % in the case of unprocessed dried grapes produced in Aegialia, Korinthia and the Ionian Islands,- unprocessed dried grapes of the muscatel variety: 10 % of grapes in a batch not within the limit.ANNEX II.MINIMUM CHARACTERISTICS OF DRIED GRAPESreferred to in the third indent of Article 4(2)(b)1. DefinitionThe dried grapes must be of the sultana or muscatel varieties or currants grown from Vitis vinifera L.2. Minimum requirements2.1. The dried grapes must be:- whole,- sound; produce affected by rotting or deterioration such as to make it unfit for, consumption is excluded,- free from living insects or mites whatever their stage of development,- free from abnormal external moisture,- free of foreign smell and taste (a slight smell of S02 and a slight smell and taste of oil are not considered abnormal),- and subject to the tolerances,- clean, practically free from any visible foreign matter,- free from visible damage by insects, mites or other parasites,- free from mould,- free from immature and/or undeveloped berries,- free from pieces of stem,- free from pedicels, except for muscatel,- free from damaged berries (in seeded forms, normal mechanical injury resulting from normal seeding operations is not considered "damage")- free from evident sugar crystals,- free from extraneous vegetable matter.2.2. The dried grapes must also:- possess similar varietal characteristics,- have a fairly good characteristic flavour, texture and colour,- be prepared from fairly well matured grapes,- be screened or sized,- they may have defects within the tolerance limits indicated under the provisions concerning tolerances provided that the dried grapes retain their essential characteristics as regards general appearance, quality, keeping quality and presentation.2.3. The condition of the dried grapes must be such as to enable them- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.3. Moisture contendThe dried grapes must have a moisture content of not less than 13 % and not more than 31 % for the Malaga/muscatel type, 23 % for seed-bearing varieties and 18 % for seedless varieties and currants.4. TolerancesThe tolerances in respect of quality allowed in each package for produce not satisfying the requirements for the class indicated are as follows:SEEDLESS>TABLE>SEED-BEARING>TABLE>CURRANTS>TABLE>